DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Swindells on June 29, 2022.

The application has been amended as follows: 

1.  (Currently Amended) A computer-implemented method for outputting analysis abnormality information in a spoken language understanding, comprising:
acquiring first spoken language information and a first analysis result for the first spoken language information;
determining whether the first analysis result includes intent information;
determining whether the first spoken language information includes a predefined word slot value, in response to determining the first analysis result not including the intent information; and
outputting information indicating an existence of an abnormality in the first analysis result, in response to determining the first spoken language information including the predefined word slot value;
wherein the method further comprises:
determining whether the first analysis result includes word slot information;
determining whether the intent information and the word slot information included in the first analysis result, and conversation state information constitute a performable candidate operation, in response to determining the first analysis result including the intent information and the word slot information; and
outputting the information indicating the existence of the abnormality in the first analysis result, in response to determining the intent information and the word slot information included in the first analysis result, and the conversation state information not constituting the performable candidate operation;
wherein the method further comprises:
in response to determining that the intent information and the word slot information included in the first analysis result, and the conversation state information constitute at least two performable candidate operations, determining whether the first spoken language information includes to-be-clarified information by: acquiring a confidence level of each of the performable candidate operations constituted by the intent information and the word slot information included in the first analysis result, and the conversation state information, wherein the intent information, the word slot information, or the conversation state information is determined by one or more pre-trained machine learning models; and determining whether the first spoken language information includes the to-be-clarified information according to the acquired confidence level; and
outputting the information indicating the existence of the abnormality in the first analysis result, in response to determining that the first spoken language information includes the to-be-clarified information.

11.       (Currently Amended) An apparatus for outputting analysis abnormality information in a spoken language understanding, comprising:
at least one processor; and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
acquiring first spoken language information and a first analysis result for the first spoken language information;
determining whether the first analysis result includes intent information;
determining whether the first spoken language information includes a predefined word slot value, in response to determining the first analysis result not including the intent information; and
outputting information indicating an existence of an abnormality in the first analysis result, in response to determining the first spoken language information including the predefined word slot value;
wherein the operations further comprise:
determining whether the first analysis result includes word slot information;
determining whether the intent information and the word slot information included in the first analysis result, and conversation state information constitute a performable candidate operation, in response to determining the first analysis result including the intent information and the word slot information; and
outputting the information indicating the existence of the abnormality in the first analysis result, in response to determining the intent information and the word slot information included in the first analysis result, and the conversation state information not constituting the performable candidate operation;
wherein the operations further comprise:
in response to determining that the intent information and the word slot information included in the first analysis result, and the conversation state information constitute at least two performable candidate operations, determining whether the first spoken language information includes to-be-clarified information by: acquiring a confidence level of each of the performable candidate operations constituted by the intent information and the word slot information included in the first analysis result, and the conversation state information, wherein the intent information, the word slot information, or the conversation state information is determined by one or more pre-trained machine learning models; and determining whether the first spoken language information includes the to-be-clarified information according to the acquired confidence level; and
outputting the information indicating the existence of the abnormality in the first analysis result, in response to determining that the first spoken language information includes the to-be-clarified information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657